Citation Nr: 0323081	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  01-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951, February 1952 to February 1955, and from April 
1955 to October 1970.  He died in April 2000, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for the cause of 
the veteran's death (one basis for dependency and indemnity 
compensation (DIC)).  In July 2001, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran's established service-
connected disabilities were nephrolithiasis, bilateral 
calluses of the feet, and a scalp scar.

3.  During his period of military service, the veteran was 
seen and tested on several occasions for sexually transmitted 
diseases.  

4.  The veteran died many years after service as a result of 
liver cancer, due to hepatitis C infection.  Hepatitis C was 
likely the result of a risk factor acquired during military 
service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes that discussions 
as contained in the initial June 2000 rating decision, in the 
March 2001 statement of the case, in a supplemental 
statements of the case dated in July 2002, and in letters 
dated in March 2001 and August 2001 have provided the 
appellant with sufficient information regarding the 
applicable rules.  These documents are incorporated by 
reference.  The appellant and her representative have 
submitted written arguments and testimony.  The letters, the 
statement of the case, and the supplemental statement of the 
case provided notice to the appellant of what was revealed by 
the evidence of record.  Additionally, these documents 
notified her why this evidence was insufficient to award the 
benefit sought.  Thus, the appellant has been provided notice 
of what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Moreover, because of the outcome in this case, any failure to 
fully comply with VCAA is harmless error.

Factual Background

During his lifetime, the veteran's established service-
connected disabilities were nephrolithiasis, bilateral 
calluses of the feet, and a scalp scar.

The veteran served on active duty from November 1947 to 
November 1951, February 1952 to February 1955, and from April 
1955 to October 1970, when he retired.  He served Korea in 
the early 1950's, and in Vietnam from February 1967 to 
February 1968.  His primary military occupational specialty 
was that of a recruiting supervisor, and his service 
personnel records do not reflect any combat citations.

A review of the veteran's service medical records shows that 
on entrance medical examination in November 1947 was normal.  
Blood serology was negative.  In February 1950, the veteran 
underwent a cardiolipin flocculation smear that was negative.  
An October 1950 smear was negative for gonorrhea.  In 
February 1951, the veteran was seen for evaluation of a 
penile lesion.  Darkfield and Ducrey tests were negative for 
T. pallidum (syphilis).  In August 1951, he was again seen 
for a penile lesion.  He reported a contact in February 1951.  
In April 1951, Darkfield test was negative, while Ducrey test 
was positive.  In March and November 1958, testing at the 
Department of Health and Public Welfare  for syphilis was 
negative.  December 1960 and August 1970 cardiolipin 
flocculation smears were negative.  

On medical examination in March 1955, the examiner noted a 1-
inch scar on the left cheek.  On examination in May 1958, a 
1.5-inch scar was noted on the left cheek.  In August 1960, 
the examiner noted a scar over the left maxillary area.  A 
photocopy of an examination report apparently performed in 
December 1969 (the date of the examination is written as 
opposed to being part of the photocopy of the examination 
report), the examiner noted (1) a small scar of the left 
cheek.  In a different-colored ink (and different 
handwriting), these words were written:  "(2) 5" SCAR BACK 
OF HEAD".  These words were added after the examination 
report was photocopied.  On retirement medical examination in 
August 1970, the veteran's abdomen, viscera, and skin were 
listed as normal.  No scars were noted.  In an August 1970 
report of medical history, the veteran denied a history of 
head injury, liver trouble, and jaundice.  He reported that 
he had a head wound in Vietnam in 1968.  Service medical 
records are negative for hepatitis and for a chronic liver 
disorder, and do not show that he received any blood 
transfusions.

In March 1978, the veteran submitted claims for service 
connection.  He related that he incurred a head injury in 
Vietnam in 1967, when he was a passenger in a jeep accident.  
He related that he was given thirty stitches on the top of 
his head.  He said he was treated for this injury at Long 
Binh Post, Vietnam.

At a June 1978 VA examination, the veteran reported that he 
sustained a head injury in Vietnam in a jeep accident in 
1967.  On examination, the examiner noted scars of the top of 
the scalp, which were hidden by hair and difficult to palpate 
and examine.  The pertinent diagnosis was a scalp scar 
secondary to head trauma.

Post-service medical records are negative for hepatitis C 
until April 1995 serology tests revealed that the veteran was 
hepatitis C virus positive.  A June 1995 VA outpatient 
treatment record shows that the veteran reported that he 
incurred a head laceration in Vietnam in 1967.  He reported 
that he had not used alcohol in thirteen or fourteen years.  
The examiner noted that the veteran was hepatitis C positive.  
A July 1995 liver biopsy showed chronic active hepatitis.  An 
August 1995 liver biopsy showed hepatocellular carcinoma and 
cirrhosis with mildly active inflammation.

A September 1995 VA hospital record indicates that during a 
March 1995 cardiology clinic appointment, the examiner noted 
elevated liver function tests; the work-up included positive 
hepatitis C serology.  A follow-up computed tomography scan 
showed a 2-centimeter liver nodule, and fine-needle 
aspiration biopsy confirmed hepatocellular carcinoma in July 
1995.  The veteran denied a history of intravenous drug 
abuse, blood transfusion, and promiscuity.  He denied any 
alcohol use for the past three years.

By a letter dated in April 1996, a VA physician, C. B. Good, 
MD, indicated that the veteran currently had a liver cancer, 
hepatoma, which in his case was almost certainly the result 
of chronic hepatitis.  He commented on the etiology of the 
veteran's hepatitis infection.  He opined as follows.

Unfortunately, much is still to be 
learned about the transmission of this 
agent, but it is generally felt to be 
transmitted by blood inoculation 
(including sharing of intravenous needles 
and blood transfusions) in the great 
majority of cases.  It can also probably 
be transmitted (rarely) by sexual means; 
it should be noted that this virus is not 
felt to be transmitted by fecal-oral 
means (i.e. eating contaminated food).  
Since [the veteran] states he has never 
shared needles or used intravenous drugs, 
nor has he received blood transfusions to 
my knowledge, it is puzzling how he may 
have been exposed to this agent.  The 
only possible explanation that we have 
been able to come up with, after 
carefully reviewing all potential 
exposures, is that he states that he 
sustained a bloody head injury in Vietnam 
that required shaving some hair and 
suturing the wound shut.  It is plausible 
that the sanitary conditions in a field 
tent in Vietnam may not have been ideal - 
in particular that a non-sterile needle 
or razor was used on [the veteran].  
Nosocomial transmission of hepatitis C in 
a hospital setting has been documented, 
even in settings where strict hygienic 
control and blood screening is observed.  
Thus, based on my review of [the 
veteran's] medical history, I believe 
that it is as likely as not that his 
exposure occurred during his tour in 
Vietnam, in particular the sewing up of a 
head injury in a field tent.  Otherwise, 
I have no alternative explanation.

By a letter dated in May 1996, Dr. Good added, "I am unaware 
of any history of head injury in [the veteran], other than 
the history he gives me of sustaining scalp lacerations 
during his tour of duty in Vietnam."  By a letter dated in 
July 1996, he indicated that the veteran had hepatocellular 
cancer likely due to his chronic hepatitis C infection, and 
that his tumor was enlarging.  

In May 1997, the veteran letters from his wife and children 
to the effect that they recalled that when he returned home 
from Vietnam, his hair was very short on one part of his 
head, and there was a cut there.  He also submitted a 
statement in which he described his in-service head injury.  
He said that he was treated for this injury in a field 
hospital tent, where an Army nurse stitched his wound after a 
Vietnamese man shaved his head.  He said he still had a scar 
on his head.   

In a February 1998 letter, Dr. Good indicated that he had 
carefully reviewed the veteran's past medical and social 
history, and was unable to find any possible exposure to 
hepatitis C except for his tour of duty in Vietnam, where he 
received multiple sutures in a jungle medical unit.  He 
added, "I find it plausible (and his case, likely) that for 
the 25 years after exposure to a bloody procedure in an 
unsanitary setting [per the veteran], he was without 
symptoms.  In fact, nearly 3 years after the diagnosis of 
chronic hepatitis C, he remains without liver symptoms."

During an October 1999 VA examination, the veteran reiterated 
his history of a head injury in Vietnam, and denied 
intravenous drug abuse, occupational blood exposure, high-
risk sexual activity, intranasal cocaine use, exposure to 
prostitutes, body piercing, or tattoos.  The examiners 
indicated that they were presently unable to identify the 
most likely risk factor for the veteran's incurrence of 
hepatitis C infection.  They stated that they could not 
identify the veteran's reported Vietnam injury as an etiology 
for his hepatitis C, as that was unsubstantiated.  They found 
no obvious evidence of risk factors and no clear-cut evidence 
of the etiology for the cause of the veteran's hepatitis C.

By a letter dated in December 1999, Dr. Good said he had no 
other explanation for the hepatitis infection other than the 
veteran's report of in-service treatment for a head injury.  
He said that hepatocellular cancer usually occurs many years 
after the original exposure to hepatitis C.  He stated, "I 
currently feel that it is at least as likely as not that his 
exposure occurred during his tour of Vietnam."  He advised 
that additional testing be performed to identify the strain 
of hepatitis C.

The veteran's death certificate reveals that the veteran died 
at home on April 19, 2000.  The immediate cause of death was 
listed as hepatic carcinoma, due to or as a consequence of 
liver cirrhosis, due to or as a consequence of hepatitis C.  
Other significant conditions listed as contributing to death 
but not resulting in the underlying cause were hypertension 
and hyperlipidemia.  An autopsy was not performed.

In May 2000, the appellant submitted a claim for DIC 
benefits, and asserted that the veteran's cause of death was 
due to service.

By a statement dated in August 2000, the appellant's 
representative asserted that the veteran died from hepatitis 
C which was contracted in service.  By a statement dated in 
July 2001, the appellant's representative asserted that the 
veteran served in combat in Vietnam.


Analysis

The appellant essentially contends that the veteran incurred 
hepatitis C during service, which led to liver cancer, which 
resulted in the veteran's death in April 2000.  During his 
lifetime, the veteran also contended that his liver cancer 
was due in-service exposure to Agent Orange.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including malignant tumors, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The file shows that during the veteran's lifetime, his 
established service-connected disabilities were 
nephrolithiasis, bilateral calluses of the feet, and a scalp 
scar.  The evidence does not show, nor does the appellant 
allege, that such disabilities caused or contributed to the 
veteran's death.

Service medical records are negative for hepatitis C or 
cancer.  Records do not show that the veteran was treated for 
a head wound in Vietnam.  On examination performed in 
December 1969 the examiner noted (1) a small scar of the left 
cheek.  In a different-colored ink (and different 
handwriting), these words were written:  "(2) 5" SCAR BACK 
OF HEAD".  In a report of medical history dated in August 
1970, the veteran reported that he had a head wound in 
Vietnam in 1968.  On retirement medical examination in August 
1970, the veteran's abdomen, viscera, and skin were listed as 
normal.  No scars were noted.  

However, service medical records reflect that the veteran was 
tested on several occasions for sexually transmitted 
diseases.  While it appears that the testing was essentially 
negative, the fact that the veteran sought testing and 
treatment suggests that he had engaged in a high-risk 
activity associated with Hepatitis C during his active 
service.  Medical records, including the death certificate, 
indicate that the veteran was diagnosed with hepatitis C in 
March 1995, and first diagnosed with hepatocellular carcinoma 
in August 1995.  Subsequent medical records reflect 
progression of the veteran's liver tumor, until he died in 
April 2000.  The death certificate lists the immediate cause 
of death as hepatic carcinoma, due to or as a consequence of 
liver cirrhosis, due to or as a consequence of hepatitis C.  
Other significant conditions listed as contributing to death 
but not resulting in the underlying cause were hypertension 
and hyperlipidemia.  

Statements from the veteran and the appellant are to the 
effect that he had hepatitis C that was causally related to 
in-service repair of a head wound under unsanitary 
conditions.  As laymen, they are not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that he had a head laceration in 
service, does not constitute competent medical evidence of 
causality as to the issue of the etiology of his hepatitis C.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Dr. Good has repeatedly opined that the veteran's 
hepatocellular carcinoma was most likely caused by hepatitis 
C, and that his hepatitis C infection was likely incurred in 
service as a result of unsanitary treatment for a head wound.  
He has indicated that this latter opinion is based solely on 
the veteran's reported history of a head wound in Vietnam.  
Such opinion has no probative value as it is based on an 
unverified factual predicate, the veteran's self-reported 
history of being treated for a head wound in Vietnam.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995).

At a VA examination in October 1999, the examiners indicated 
that they could not identify the veteran's reported Vietnam 
injury as an etiology for his hepatitis C, as that was 
unsubstantiated.  They found no obvious evidence of risk 
factors and no clear-cut evidence of the etiology for the 
cause of the veteran's hepatitis C.

However, service medical records do reflect that the veteran 
engaged in activity that would place him in a high risk 
category.  On this basis, the Board finds that the veteran 
developed Hepatitis as a result of service, and that this 
ultimately caused the liver cancer that resulted in death.  
Resolving doubt in the appellant's favor, it must be 
concluded that a service-connected disability caused or 
contributed to the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

